Citation Nr: 0814083	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-34 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment at 
Claremore Regional Hospital from April 14, 2005 to April 15, 
2005.

2.  Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment by Norstar 
Emergency Physicians from April 14, 2005 to April 15, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from November 1968 to 
November 1972.  These matters come to the Board of Veterans' 
Appeals (Board) following October 2005 determinations of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.  

A review of the veteran's medical administrative services 
(MAS) file from the Muskogee VAMC reflects the veteran's 
February 2007 request for a videoconference hearing with a 
member of the Board.  The veteran was subsequently scheduled 
for an April 17, 2008 videoconference hearing.  At the time 
for the scheduled hearing, the undersigned Veterans Law Judge 
was informed by the veteran's representative, Disabled 
American Veterans (DAV), that the service organization had 
not been afforded an opportunity to review the veteran's MAS 
file before it was forwarded to the Board.  The 
representative requested that the hearing be rescheduled to 
allow DAV an opportunity to review the veteran's MAS file and 
prepare for the hearing.  The representative subsequently 
faxed a written motion to the Board requesting a rescheduling 
of the videoconference hearing.  The undersigned has granted 
DAV's motion to reschedule the veteran's requested 
videoconference hearing.  

(It appears in this case that the veteran's MAS file from the 
Muskogee VAMC was forwarded directly to the Board without 
first being routed to DAV for review.  The MAS file includes 
a November 2005 VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) granting a 
power of attorney to DAV.  The veteran's claims file 
forwarded from the regional office (RO) did not include a 
copy of the November 2005 VA Form 21-22 or any other notice 
that the veteran was being represented.  (An issue under the 
jurisdiction of the RO was also developed for appellate 
review-entitlement to service connection for post-traumatic 
stress disorder (PTSD).)  In this regard, a March 2008 VA 
Form 8 


(Certification of Appeal) from the RO reflects a notation 
that the veteran was unrepresented.  An October 2006 VA Form 
8 from the VAMC likewise does not reflect that the veteran 
was represented.  Thus, the RO and VAMC appear to have 
forwarded the files directly to the Board without first 
routing either file to DAV for review.)  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  In light of the above circumstances, the veteran 
should be rescheduled for a videoconference hearing before a 
member of the Board.  Prior to any scheduled hearing, the 
veteran's representative should be afforded an opportunity to 
review the veteran's MAS file.  

In view of the foregoing, this case must be REMANDED for the 
following action:

A videoconference hearing before a member 
of the Board should be scheduled.  The 
veteran and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  The veteran and his 
representative should be given 
opportunity to review both the MAS file 
from the Muskogee VAMC as well as the 
claims file from the RO and prepare for 
the hearing.  (The veteran and his 
representative should be instructed that 
the hearing will address the medical 
expenses issues as well as a claim of 
service connection for PTSD that is on 
appeal from action taken by the RO.)  The 
files should thereafter be returned 
together to the Board in advance of the 
hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

